VOTING AGREEMENT

VOTING AGREEMENT, dated as of June 20, 2010 (this “Agreement”), by and between
Landry’s Restaurants, Inc., a Delaware corporation (the “Company”), and Richard
T. McGuire, a citizen of the United States of America (the “Stockholder”).

WITNESSETH:

WHEREAS, Fertitta Group, Inc., a Delaware corporation (“Parent”), Fertitta
Merger Co., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), Tilman J. Fertitta, solely for purposes of Sections 7.10, 7.11
and 9.03(b) and Article X thereof (“Fertitta”), and the Company have entered
into the Agreement and Plan of Merger, dated as of November 3, 2009, as amended
by the First Amendment to the Agreement and Plan of Merger on May 23, 2010
(collectively, the “Original Merger Agreement”), pursuant to which at the
effective time under the Merger Agreement (the “Effective Time”), Merger Sub
will merge with and into the Company, with the Company continuing as the
surviving corporation (the “Merger”);

WHEREAS, Parent, Merger Sub, Fertitta, for certain limited purposes, and the
Company, concurrently with the execution and delivery of this Agreement, are
entering into a Second Amendment to the Original Merger Agreement, dated the
date hereof (the “Amendment”, and together with the Original Merger Agreement,
and as the same may be amended from time to time, the “Merger Agreement”), which
provides, among other things, that the consideration to be received by holders
of shares of common stock, par value $0.01 per share, of the Company (“Company
Shares”) in the Merger will be $24.50 per share in cash (the “Merger
Consideration”);

WHEREAS, Parent’s agreement to the increased Merger Consideration and the
Amendment and the resulting benefit to the Company is dependent on the Company
entering into this Agreement;

WHEREAS, as of the date hereof, the Stockholder Beneficially Owns the
Stockholder Existing Shares; and

WHEREAS, the Stockholder wishes to undertake certain obligations to the Company
with respect to the Securities the Stockholder Beneficially Owns;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

Section 1. Certain Definitions.  For purposes of this Agreement:

(a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

(b) “Securities” means the Stockholder Existing Shares together with any Company
Shares and other securities of the Company which the Stockholder acquires
Beneficial Ownership of after the date hereof and prior to the termination of
this Agreement whether upon the exercise of options, warrants or rights, the
conversion or exchange of convertible or exchangeable securities, or by means of
purchase, dividend, distribution, split-up, recapitalization, combination,
exchange of shares or the like, gift, bequest, inheritance or as a successor in
interest in any capacity or otherwise.

(c) “Stockholder Existing Shares” means the Company Shares set forth on
Schedule A hereto. In the event of a stock dividend or distribution, or any
change in the Company Shares by reason of any stock dividend, split-up,
recapitalization, combination, exchange of shares or the like other than
pursuant to the Merger, the term “Stockholder Existing Shares” will be deemed to
refer to and include the Stockholder Existing Shares as well as all such stock
dividends and distributions and any shares into which or for which any or all of
the Stockholder Existing Shares may be changed or exchanged.

Section 2. Representations And Warranties of the Stockholder.  The Stockholder
hereby represents and warrants to the Company as follows:

(a) Ownership of Company Shares.  As of the date hereof and at all times prior
to the termination of this Agreement, the Stockholder Beneficially Owns (and
will Beneficially Own, unless any Stockholder Existing Shares are transferred
pursuant to Section 5(a) hereof) the Stockholder Existing Shares on Schedule A. 
As of the date hereof, the Stockholder does not Beneficially Own any Securities
other than the Company Shares on Schedule A.

(b) Authority.  The Stockholder has the requisite power to agree to all of the
matters set forth in this Agreement with respect to the Securities it
Beneficially Owns with no limitations, qualifications or restrictions on such
power, subject to applicable securities laws and the terms of this Agreement.

(c) Power; Binding Agreement.  The Stockholder has the legal capacity and
authority to enter into and perform all of its obligations under this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Stockholder and constitutes a valid and binding agreement of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(d) No Conflicts.  None of the execution and delivery of this Agreement by the
Stockholder, the consummation by the Stockholder of any of the transactions
contemplated hereby or compliance by the Stockholder with any of the provisions
hereof (i) violates any order, writ, injunction, decree, judgment, law, statute,
rule or regulation applicable to the Stockholder or any of the Stockholder’s
properties or assets or (ii) except for the requirements of the Exchange Act,
requires any filing with, or permit, authorization, consent or approval of, any
governmental entity, except in the case of clauses (i) and (ii) where such
violations or failures to make or obtain any filing with, or permit,
authorization, consent or approval of, any governmental entity would not,
individually or in the aggregate, materially impair the ability of the
Stockholder to perform this Agreement.

(e) No Encumbrance.  Except as permitted by this Agreement, the Stockholder
Existing Shares are now and at all times during the term hereof will be, and the
Securities will be, held by the Stockholder, or by a nominee or custodian for
the benefit of the Stockholder, free and clear of all liens, proxies, powers of
attorney, voting trusts and voting agreements and arrangements (collectively,
“liens”), except for any such liens arising hereunder or under applicable
federal and state securities laws and/or liens that are not material to
performance of any of its obligations under this Agreement by the Stockholder.

Section 3. Representations And Warranties of the Company.  The Company hereby
represents and warrants to the Stockholder as follows:

(a) Power; Binding Agreement.  The Company has the corporate power and authority
to enter into and perform all of its obligations under this Agreement.  This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(b) No Conflicts.  None of the execution and delivery of this Agreement by the
Company, the consummation by the Company of any of the transactions contemplated
hereby or compliance by the Company with any of the provisions hereof
(i) conflicts with, or results in any breach of, any provision of the
certificate of incorporation or by-laws of the Company, (ii) violates any order,
writ, injunction, decree, judgment, law, statute, rule or regulation applicable
to the Company, any of its subsidiaries or any of their respective properties or
assets or (iii) except for the requirements of the Exchange Act, requires any
filing with, or permit, authorization, consent or approval of, any governmental
entity, except in the case of clauses (ii) and (iii) where such violations or
failures to make or obtain any filing with, or permit, authorization, consent or
approval of, any governmental entity would not, individually or in the
aggregate, materially impair the ability of the Company to perform this
Agreement.

Section 4. Disclosure.  The Company may publish and disclose in the Company’s
proxy statement in connection with the Merger, in all documents and schedules
filed by the Company with the Securities and Exchange Commission and in any
press release or other disclosure document of the Company in which the Company
reasonably determines in its good faith judgment that such disclosure is
required by law, including the rules and regulations of the Securities and
Exchange Commission, or appropriate, in connection with the Merger and any
transactions related thereto, the Stockholder’s identity and ownership of the
Securities and the existence and terms of this Agreement, and to file this
Agreement as an exhibit to any such document or schedule, provided that, unless
it is legally prohibited, the Company shall consult with the Stockholder prior
to filing or making any such disclosure. The Stockholder may publish and
disclose in all documents and schedules filed by it with the Securities and
Exchange Commission and in any of its press releases or other disclosure
documents in which it reasonably determines in its good faith judgment that such
disclosure is required by law, including the rules and regulations of the
Securities and Exchange Commission, or appropriate in connection with the Merger
and the transactions related thereto, the existence and terms of this Agreement
and to file this Agreement as an exhibit to any such document or schedule,
provided that, unless it is legally prohibited, the Stockholder shall consult
with the Company prior to filing or making any such disclosure.

Section 5. Transfer And Other Restrictions.  Prior to the termination of this
Agreement, the Stockholder agrees not to, directly or indirectly:

(a) except pursuant to the terms of the Merger Agreement, offer for sale, sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to,
or consent to the offer for sale, sale, transfer, tender, pledge, encumbrance,
assignment or other disposition of, or enter into a loan that will not be
discharged or repaid prior to the record date of any meeting of the holders of
the Company Shares at which the adoption of the Merger Agreement is to be
considered of (collectively, “transfer”), any or all of the Securities it
Beneficially Owns or any interest therein, (i) except as provided in Section 6
hereof or (ii) unless each Person (as defined in the Merger Agreement as of the
date hereof) to which any of such Securities it Beneficially Owns (or any
interest in any of such Securities) is or may be transferred shall have: 
(A) executed a counterpart of this Agreement and (B) agreed in writing to hold
such Securities (or interest in such Securities) subject to all of the terms and
provisions of this Agreement;

(b) grant any proxy or power of attorney with respect to any of the Securities
it Beneficially Owns, or deposit any of the Securities it Beneficially Owns into
a voting trust or enter into a voting agreement or arrangement with respect to
any such Securities except as provided in this Agreement; or

(c) take any other action that would prevent or materially impair the
Stockholder from performing any of its obligations under this Agreement or that
would make any representation or warranty of the Stockholder hereunder untrue or
incorrect in any manner that would prevent or materially impair the performance
by the Stockholder of any of its obligations under this Agreement.

Section 6. Voting of the Company Shares.  During the period commencing on the
date hereof and continuing until the first to occur of (a) the Effective Time
and (b) termination of this Agreement in accordance with its terms, at any
meeting (whether annual or special and whether or not an adjourned or postponed
meeting) of the holders of the Company Shares, however called, the Stockholder
(in its capacity as such) will, provided that the Stockholder has received
written notice from the Company at least five (5) business days prior to such
meeting, appear at such meeting or otherwise cause the Securities to be counted
as present thereat for purposes of establishing a quorum and vote the
Securities:

(A) in favor of the adoption of the Merger Agreement and the approval of other
actions contemplated by the Merger Agreement and any actions required in
furtherance thereof;

(B) against approval of any proposal made in opposition to, or in competition
with, the Merger Agreement or the consummation of the Merger, including any
Acquisition Proposal (as defined in the Merger Agreement); and

(C) against (A) any merger, rights offering, reorganization, recapitalization or
liquidation involving the Company or any of its subsidiaries (other than the
Merger), (B) a sale or transfer of a material amount of assets or capital stock
of the Company or any of its subsidiaries or (C) any other action that is
intended, or could reasonably be expected to, impede, interfere with, delay,
postpone, or adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement.

Section 7. Proxy Card.  The Stockholder will execute and deliver to the Company,
or cause to be executed and delivered to the Company, within five business days
of receipt, any proxy card sent to the stockholders of the Company soliciting
proxies with respect to the Merger, which shall be voted in the manner provided
in Section 6; it being understood that nothing herein shall prevent the
Stockholder from revoking such proxy card upon the termination of this
Agreement.

Section 8. Termination.  This Agreement shall terminate on the earliest to occur
of (a) termination of the Merger Agreement in accordance with its terms, (b) the
agreement of the parties hereto to terminate this Agreement, provided that the
parties shall have obtained the prior written consent of Parent, which may be
given or withheld in Parent’s sole discretion, to such termination, (c) the
Effective Time, (d) the execution or effectiveness of any amendment,
modification or supplement to the Merger Agreement (as of the date hereof) or
waiver under the Merger Agreement (as of the date hereof) by the Company of any
of its rights, powers or privileges, in each case, where such amendment,
modification, supplement or waiver would or could reasonably be expected to
(i) decrease, or change the form of, the Merger Consideration, (ii) add any
condition, or modify any existing condition in the Merger Agreement (as of the
date hereof), to the obligation of any party to consummate the Merger,
(iii) prevent or materially delay or impair the occurrence of the Effective Time
with it being agreed that any delay of the occurrence of the Effective Time past
December 31, 2010 shall be deemed to be a material delay or (iv) adversely
affect in any material respect the rights or obligations of any of the parties
under this Agreement as of the date hereof, (e) the determination by the Special
Committee of the Board of Directors of the Company (the “Special Committee”), or
if the Special Committee has been disbanded, dissolved or is no longer in
existence, the Board of Directors of the Company or any committee thereof, that
any Acquisition Proposal (as defined in the Merger Agreement) constitutes a
Superior Proposal (as defined in the Merger Agreement), and (f) December 31,
2010.

Section 9. Miscellaneous.

(a) Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof, and supersedes all other prior
agreements and understandings, both written and oral, among the parties, with
respect to the subject matter hereof.

(b) Successors and Assigns.  This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of the non-assigning party
hereto.  This Agreement shall be binding upon, inure to the benefit of and be
enforceable by each party, and each party’s respective heirs, beneficiaries,
executors, representatives, successors and assigns and as provided in
Section 9(k).

(c) Amendment; Modification and Waiver.  This Agreement may not be amended,
altered, supplemented or otherwise modified or terminated except upon the
execution and delivery of a written agreement executed by the parties hereto and
consented to in writing by Parent, which consent may be given or withheld in
Parent’s sole discretion. The Stockholder may waive compliance of the Company
with, and the Company (with the prior written consent of Parent, which may be
given or withheld in Parent’s sole discretion) may waive compliance of the
Stockholder with, any of the agreements contained herein that are for its
benefit but any such waiver shall only be effective against the party in whose
favor the waiver is made. Any waiver hereunder shall be effective against any
third party beneficiary hereunder. No waiver hereunder will be effective unless
it is in writing.

(d) Limitation on Liability. No party to this Agreement shall have any liability
for damages for any breach or violation of this Agreement unless such breach or
violation was willful or intentional.

(e) No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company or Parent any direct or indirect ownership or incident of
ownership of or with respect to any Securities. All rights, ownership and
economic benefits of and relating to the Securities shall remain vested in and
belong to the Stockholder, and the Company shall have no authority to exercise
any power or authority to direct the Stockholder in the voting of any of such
Securities, except as otherwise specifically provided herein.

(f) Interpretation. When a reference is made in this Agreement to sections or
subsections, such reference shall be to a section or subsection of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “herein,” “hereof,” “hereunder” and
words of similar import shall be deemed to refer to this Agreement as a whole,
including any schedules and exhibits hereto, and not to any particular provision
of this Agreement. Any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to “party” or “parties” in this Agreement
means the Company and/or the Stockholder, as the case may be. References to “US
dollar,” “dollars,” “US$” or “$” in this Agreement are to the lawful currency of
the United States of America.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, or by e-mail, telecopy or facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service, or (iii) on the third business day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice. The Company shall
promptly provide to Parent copies of all notices and communications delivered
and/or received pursuant to this Section 9(g).

If to the Stockholder, to:

Richard T. McGuire
Marcato Capital Management, LLC
235 Pine Street, Suite 1650
San Francisco, California 94104

     
Attention:
E-mail:
Facsimile:
  Richard T. McGuire
mcguire@marcatocapital.com
(415) 651-8866

If to the Company, to:

Landry’s Restaurants, Inc.
1510 West Loop South
Houston, Texas 77027

     
Attention:
E-mail:
Facsimile:
  Steven L. Scheinthal
sscheinthal@ldry.com
(713) 386-7070

with a copy to (which shall not constitute notice):

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281

     
Attention:
E-mail:
Facsimile:
  Dennis J. Block, William P. Mills
dennis.block@cwt.com, william.mills@cwt.com
(212) 504-6666

(h) Severability.  In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(i) Other Remedies; Specific Performance.  Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. No failure or delay on the
part of any party hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached or threatened to
be breached. It is accordingly agreed that each party shall be entitled to seek
an injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions hereof in the
Chosen Court, this being in addition to any other remedy to which they are
entitled at law or in equity, without the requirement to post bond or other
security.

(j) No Survival.  None of the representations, warranties, covenants and
agreements made in this Agreement shall survive the termination of the Agreement
in accordance with its terms, except for the agreements in Section 4 and this
Section 9.

(k) No Third Party Beneficiaries.  This Agreement is not intended to confer upon
any Person other than the parties hereto any rights or remedies hereunder,
except that the provisions of this Agreement are intended to be for the added
benefit of, and shall be enforceable by, Parent, regardless of whether the
Company has taken any enforcement action hereunder or pursued any remedy at law
or in equity.

(l) Governing Law and Venue; Submission to Jurisdiction.  This Agreement shall
be governed in all respects, including as to validity, interpretation and
effect, by the laws of the State of Delaware, without giving effect to its
principles or rules of conflict of laws. Each party irrevocably submits to the
jurisdiction of the Court of Chancery of the State of Delaware (the “Chosen
Court”), for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby. Each party agrees to
commence any action, suit or proceeding relating hereto in the Chosen Court.
Each party irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Chosen Court, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in such
Chosen Court that any such action, suit or proceeding brought in such Chosen
Court has been brought in an inconvenient forum. Each party further irrevocably
consents to and grants the Chosen Court jurisdiction over the person of such
parties and, to the extent legally effective, over the subject matter of any
such dispute and agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 9(g) or in
such other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. The parties agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

(m) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(n) Expenses.  All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.

(o) Counterparts.  This Agreement may be executed in one or more counterparts,
and by facsimile or .pdf format, all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.

* * * * * *

[Signatures appear on following page]

IN WITNESS WHEREOF, the parties hereto have signed or have caused this Agreement
to be signed by their respective officers or other authorized persons thereunto
duly authorized as of the date first written above.

RICHARD T. MCGUIRE

      By:  
/s/ Richard T. McGuire
Name: Richard T. McGuire



    LANDRY’S RESTAURANTS, INC.

      By:  
/s/ Richard H. Liem
Name: Richard H. Liem
Title: Executive Vice President & CFO

Schedule A

          Stockholder   Company Shares
Richard T. McGuire
    50,000  

